PER CURIAM.
Original Proceeding. Petition for writ of habeas corpus, *638brought by Raymond C. Owens, an inmate of the Montana State Prison, appearing pro se.
From the petition it appears that petitioner was sentenced to a term of five years in the State Prison by the District Court of Lewis and Clark County, Montana, on December 21, 1956, upon a charge of grand larceny. He was paroled from the prison on September 22, 1958, and charged with violation of such parole on December 5, 1958. He was again paroled on June 11, 1959, and charged with violation thereof on September 13, 1960, and has been confined since then.
In support of his petition, petitioner cites the provisions of section 80-740, 80-740.1 and 94-7834, R.C.M.1947, and asserts there is no provision of law giving the Board of Prison Commissioners power to deprive him of his good time by reason of his parole violations, and that his discharge date should have been March 1960 rather than September 3, 1962, as the prison records now show.
This case is similar to In re Petition of Pelke, 139 Mont. 354, 365 P.2d 932, wherein the fact situation is similar and the identical contentions were raised by the petitioner. What we have said in that opinion applies with equal force here, and the same reasoning applies to sections 80-740 and 80-740.1 as to section 80-739, discussed therein.
It appearing that the application lacks merit, the writ is denied and the proceeding dismissed.